Exhibit 10.1 Spartan Motors, Inc. (SMI) LEADERSHIP TEAM COMPENSATION Plan A. OVERALL Philosophy Spartan Motors’ Leadership Team compensation plan aims to provide competitive levels of compensation and incentives to drive strong long-term financial performance, maximize Company’s market valuation, and provide for the long-term interests of its stakeholders. Objectives of the Plan The plan is designed to achieve the following objectives: 1. Attract and retain qualified management 2. Align the interests of management with those of shareholders to encourage achievement of continuing sustainable increases in shareholder value 3. Align management’s compensation with the achievement of Spartan Motors’ annual and long-term performance goals 4. Reward excellent corporate performance 5. Recognize individual and team initiatives and achievements Compensation Compensation is comprised of three components: base salary, annual cash-based incentive (AIC), and long-term equity-based incentive (LTIC). Base salary is a fundamental component of the Company's compensation system, and competitive salary levels are necessary to attract and retain well-qualified executives. Base salaries are determined by evaluating the responsibilities of the position, the experience of the individual, the performance of the individual, and the competitive marketplace for similar management talent. The review process includes a comparison of base salaries for comparable positions at companies of similar type, size, and financial performance. Base salaries are established at levels comparable to market-median ranges. Performance reviews and base salary reviews are both done on an annual basis In addition, there are equity holding guidelines for the Leadership Team members. The compensation plan is established by the full Board after consideration of input from external sources and is reviewed annually. Approach Spartan Motors believes that leadership team financial compensation should track with the company’s overall financial performance. Compensation should be structured to be proportionately generous in periods when leadership’s performance is deemed to be superior. Since Spartan Motors’ shareholders have historically viewed Spartan as a “value” stock, it is essential that the financial interest of the Leadership Team be based on a comparable view. Leadership Team Tiers Unclassified CEO Tier 1 CFO, COO, BU Presidents, Corp. Vice Presidents, General Counsel Tier 2 Vice-Presidents Tier 3 Directors or other key high level positions Tier 4 Key manager positions Eligibility The following positions are eligible for participation in the Plan: Leadership Team (“LT”) includes the CEO and Tiers 1 - 4 Participation in one year does not guarantee participation in subsequent years. Due to the varying nature of certain positions between business units, inclusion of a position at one organization will not necessarily mean a similarly titled position at another unit would be included in the Plan. All proposed changes in eligibility and structure for the CEO and LT tier 1 must be approved by the Compensation Committee of the Spartan Board of Directors (“Comp Committee”). All proposed changes in eligibility and structure for the LT tiers 2 - 4 will be made and approved by the CEO, with oversight by the Comp Committee. Effective Date This Plan is effective upon approval of the Board of Directors of Spartan (“Board”) and will continue indefinitely at the discretion of the Board. Plan Administration The CEO is responsible for the ongoing administration of the Plan. The Comp Committee shall annually review both the provisions of the Plan and review payouts hereunder to confirm that the payments are in compliance with the plan document. B. AIC PLAN Overview of AIC Plan Structure The Plan rewards Participants based upon achievement of the top priorities for business performance which can include key metrics. Each year the CEO will revise the metrics and weightings based upon current business conditions and attain approval from the Comp Committee around the framework. Tier 1 participants will have additional criteria based upon results of top priorities. Annually the Compensation Committee will approve the metrics and determine the appropriate weightings between these two elements. The Participant’s annual incentive earned is calculated by multiplying the Participant’s current Annual Salary by their bonus percentage (see 2 below) then multiplied by the X- Multiple (see 3 below). 1. Annual Salary . The current annual salary is calculated as the weekly salary in effect on January 1st of the performance year times 52 weeks. If the Participant has changed roles during the performance year, the salary will be pro
